         Case 1:20-cv-00008-PGG Document 15 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE
COMMISION,

                           Plaintiff,                                ORDER

             - against -                                         20 Civ. 8 (PGG)

KENNETH CIAPALA and BLACKLIGHT
SA,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference currently scheduled for June 25, 2020

is adjourned to August 13, 2020 at 10:45 a.m.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. No

later than August 10, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which numbers to un-mute. The email

should include the case name and case number in the subject line.

               The Clerk of the Court is directed to terminate the motion (Dkt. No. 14).

Dated: New York, New York
       June 16, 2020
